Voting time
The next item is the vote.
(For the results and other details on the vote: see Minutes)
Madam President, I will be brief. I have been prevented from being present in this Chamber for the past two days due to the actions of racist, violent extremists who, as a mob of around 40 or so, targeted my family home whilst we were present and carried out a spree of violent activity in my original home town. Were it not for the swift action of Lancashire police in carrying out arrests and bringing charges, and their provision of security for my family, I would not be able to be present here now.
Today, I send a clear message to all violent extremists that we will not cower in the face of their intimidation and violence. Our vision for our countries and this Union is very different to their divisiveness and hate. Collectively we will face them.
(Applause)
Mr Karim, you have the full support of this House.